                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TAMI SULZBERG,                                   Case No. 19-cv-05618-SVK
                                   8                     Plaintiff,
                                                                                            ORDER REQUESTING
                                   9              v.                                        CLARIFICATION OF APPLICATION
                                                                                            FOR ADMISSION PRO HAC VICE
                                  10       HAPPIEST MINDS TECHNOLOGIES
                                           PVT. LTD.,                                       Re: Dkt. No. 21
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court is the application of Daniel Kotchen, an attorney for Plaintiff, for

                                  15   admission pro hac vice. Dkt. 21. Civil Local Rule 11-3 sets forth the requirements for admission

                                  16   pro hac vice, which include “[t]hat an attorney, identified by name and office address, who is a

                                  17   member of the bar of this Court in good standing and who maintains an office within the State of

                                  18   California, is designated as co-counsel.” Mr. Kotchen’s pro hac vice application designates

                                  19   Daniel Low as local co-counsel, listing an address in Healdsburg, California. Dkt. 21.1 However,

                                  20   Mr. Low has appeared as counsel of record in this case with an office address in Washington, D.C.

                                  21   See, e.g., Dkt. 1 at 1.

                                  22           To enable the Court to rule on Mr. Kotchen’s pro hac vice application, the Court requests

                                  23   that Plaintiff’s counsel file a statement clarifying whether Mr. Low satisfies the requirements of

                                  24   ////

                                  25   ////

                                  26
                                  27   1
                                          A previous application for admission pro hac vice filed by Michael von Klemperer, which was
                                  28   granted by the Court, also listed Mr. Low as local co-counsel with an address in Healdsburg. Dkt.
                                       10, 11.
                                   1   Civil Local Rule 11-3 to act as local co-counsel in this matter, specifically whether Mr. Low

                                   2   maintains an office within the State of California.

                                   3          SO ORDERED.

                                   4   Dated: December 2, 2019

                                   5
                                                                                                   SUSAN VAN KEULEN
                                   6                                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
